Exhibit 10.1
SEPARATION AGREEMENT
This Separation Agreement and General Release is entered into effective as of
the 6th day of August, 2009, by and between Nick Stanage, a U.S. citizen with
resident in the State of Michigan (“Employee”) and Dana Holding Corporation, a
Delaware Corporation together with its affiliates and subsidiaries (collectively
referenced herein as “Dana” or the “Company”).
Recitals

A.   Employee has been employed by Dana (or its predecessor) in the United
States since August 29, 2005. Employee’s last day as an active employee will be
October 31, 2009. He has most recently been serving as President, Heavy Vehicle
Products.   B.   The Employee and Dana have mutually agreed to separate under
amicable circumstances after a full discussion and review of current
circumstances and options.   C.   Employee and Dana have concluded that it would
be in the best interests of both Employee and Dana to enter into this Separation
Agreement and General Release (the “Agreement”) in order to replace and
supercede any agreements or understandings between the Executive and Dana to
separate under mutually agreed terms to pursue other options outside of Dana.  
D.   In order to recognize the above-described concerns, and without either
party admitting any liability to the other except for such obligations as shall
be herein below assumed, Employee and Dana have agreed as set forth below.

     NOW, THEREFORE, for value received, the receipt and sufficiency of which is
hereby acknowledged, intending to be bound by this Agreement, the parties agree
as follows:

  1.   Employment. Employee and Dana agree that Employee’s current duties at
Dana ended as of July 31, 2009. Between the effective date of this Agreement and
October 31, 2009, the Employee’s last day on the payroll, Employee will work on
such ongoing and transition matters as Dana may reasonably assign.     2.  
Employment Records. Dana’s records will indicate that Employee’s employment was
terminated by mutual consent for reasons related to the

1



--------------------------------------------------------------------------------



 



      severe economic conditions impacting the performance of businesses in
Dana’s markets that have been managed by Employee as of July, 2009. The Employee
will receive his final pay as an active employee together with his October, 2009
perquisite allowance and accrued unused vacation (anticipated not to exceed
2 weeks) no later than October 31, 2009.     3.   Payments/Consideration.
Employee shall receive the following as consideration for Employee’s acceptance
and execution of this Separation Agreement and General Release (as summarized on
attached Exhibit A). Employee acknowledges that each item listed constitutes
special consideration in exchange for the promises made herein and that Dana was
not otherwise obligated to provide these payments or benefits to Employee:

  a.   Upon the receipt of an invoice detailing the charges, Dana will reimburse
Employee for legal services used by Employee in the negotiation and execution of
this Separation Agreement and Release up to a maximum cost of Two Thousand
Dollars ($2,000).     b.   Dana shall provide Employee with outplacement
services in the U.S. at a cost of up to $25,000. The Employee may choose the
firm to provide this service so long as the firm is reasonably acceptable to
Dana. Dana shall provide Employee with a $25,000 lump sum cash payment within
30 days after the date of the Employee’s termination to assist Employee with
outplacement assistance.     c.   Employee will receive a lump sum payment equal
to 12 months of base compensation with all deductions required by law. This
payment will be made within 30 days after the Employee’s last day on the payroll
as set forth in Paragraph 1 above so long has this Agreement has been signed and
the period for revocation set forth in Paragraph 13 has expired by such time
except that to the extent any part of this payment would be considered “deferred
compensation” not exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, as referenced in Paragraph 12 below, that
portion (if any) of the lump sum payment which exceeds the lesser of (A) two
times the Employee’s annualized compensation from Dana for the 2008 calendar
year, or (B) $490,000 (i.e. two times the annual limit on compensation as may be
in effect under Section 401(a)(17) of the Internal Revenue Code for 2009), shall
not be paid to Employee until six months and one day after the Employee’s
termination date (or, if earlier, upon the Employee’s death).

2



--------------------------------------------------------------------------------



 



  d.   The Employee will also receive a payment of $75,000 in full satisfaction
of any claims that the Employee may have or otherwise may assert for benefits or
payments beyond those reflected on Exhibit A related to any Dana plan, policy,
practice or program whatsoever (including but not limited to those reflected on
Exhibit A). The Employee will be paid this amount within 30 days after the date
of the Employee’s termination except as may be required to comply with the
requirements of Section 409A of the Code but in no event later than May 1, 2010.
As such, Dana and the Employee recognize and agree that the Employee will not be
entitled to any benefits or payments pursuant to any incentive program or
benefit plan, policy or practice of Dana beyond those benefits or payments
referenced on Exhibit A.

  4.   Health Insurance & Other Benefits. Dana will provide group health
insurance and for Employee until October 31, 2009 as the last day of the month
in which his employment terminated. The Employee will also receive 18 months of
subsidized COBRA (requiring payment of only the employee’s premium (based on the
coverage chosen and on then current rates) from November 1, 2009 through
April 30, 2011.     5.   Other Benefits. Dana shall provide Employee with the
benefits to which he is entitled in accordance with the provisions of any
applicable Dana plans in which he participates (including but not limited to the
2008 Dana Holding Corporation Omnibus Stock Incentive Plan) to the extent that
such benefits represent those that Employee is either vested in or otherwise
entitled to receive. The effective date of his termination for the purposes of
such plans shall be October 31, 2009. The specific treatment of Long-Term
Incentive Plan grants are referenced on Exhibit A. The Employee’s PERQ allowance
will continue through the end of the Employee’s last month on the active
payroll, October, 2009.     6.   SERP. As further consideration, the Employee’s
termination will be considered an Involuntary Termination without Cause and the
Employee shall receive a SERP benefit as calculated in accordance with
Paragraph 2.5 of the SERP dated August 29, 2005 and set forth in attached
Exhibit A, subject to the requirements of Section 409A of the Internal Revenue
Code as more particularly described in Paragraph 12 above. The SERP payment will
be made as of May 1, 2010 in compliance with the requirements of Section 409A.  
  7.   General Release. Employee, on behalf of himself and his attorneys,
agents, representatives, successors, assigns, heirs, administrators and
executors

3



--------------------------------------------------------------------------------



 



      (collectively, “Releasors”) hereby forever releases and discharges Dana
and any of its affiliates, parent or subsidiary entities, owners, partners,
officers, directors, agents, employees, representatives, employee benefit plans,
plan administrators or plan sponsors, attorneys and executors (collectively,
“Released Parties”), from any and all claims, demands, suits, liabilities,
charges or grievances of any nature whatsoever, whether known or unknown,
arising prior to the execution of this Agreement by all parties hereto or
relating in any way to Employee’s employment, employment agreements (including
but not limited to the Executive Employment Agreement) or contracts with Dana or
the termination of such employment or the negotiation and execution of this
Agreement, whether the same be sounding in tort, contract or for the violation
of any federal, state or local statute, code, common law or ordinance,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family Medical Leave Act, or any parallel federal or state
statute, ordinance or court decision and claims for attorneys fees and costs. It
is understood that this Release constitutes a general release. Notwithstanding
the foregoing to the contrary, however, Employee does not release Dana from any
obligations of indemnification which flow to Employee as a senior executive or
officer of Dana, whether under the Bylaws, Restated Certificate of
Incorporation, other corporate constitutive documents, or under law, for matters
as to which Employee is entitled to indemnification from Dana while he was an
employee of Dana. Employee recognizes that Dana does not have any obligation to
reinstate or reemploy him, and he agrees not to reapply for employment at Dana
or at any Dana facility. This Release does not prevent Employee from suing Dana
to enforce Dana’s obligations hereunder nor does it preclude Employee from
filing any claim for workers’ compensation or unemployment compensation.     8.
  Non-Competition and Non-Solicitation Obligations. The parties recognize that
due to his position within Dana, Employee has a special knowledge of Dana’s
business plans, people, and confidential trade secret information. It is further
agreed that the disclosure of this information would result in extensive damage
to Dana. Dana, for its part, recognizes Employee will need to make a living to
support his family. In order to meet the interests of both parties, and in
consideration of Dana’s promises set forth in Paragraph 4 above, Employee agrees
that he will not without the express prior written approval of Dana, prior to
July 31, 2010, provide services of any kind for remuneration to any business,
individual, or entity located in North or South America or Europe which has
products which compete with off-highway or commercial vehicle products of Dana
which represent more than 10% of Dana’s 2008 sales from those businesses for
which Employee had responsibility during his final twenty four months of
employment with Dana. Employee will not solicit for business any customer of
Dana’s during 2007-2009 for products in the off-highway or commercial vehicle
markets prior to July 31, 2010. Further, Employee agrees not to solicit or to
assist or otherwise become involved in the solicitation of any

4



--------------------------------------------------------------------------------



 



      Dana employee for employment outside of Dana or its subsidiaries or
affiliates in North America, South America or Europe prior to July 31, 2010.
Employee further agrees to make full disclosure of the applicable obligations
contained in Paragraphs 7 through 10 of this Agreement to any prospective
employer prior to July 31, 2010.     9.   Non-Disparagement. Employee shall not
disparage or criticize Dana or any of its businesses or employees to third
parties whether inside or outside of Dana. Further, Dana will not disparage or
criticize Employee to prospective employers or to third parties whether inside
or outside of Dana. Provided however, that (i) neither Dana nor Employee shall
be held in violation of this provision for any statements believed to be
truthful if such statement is required by law, legal process or made with the
consent of the other party and (ii) for purposes of Dana’s obligations hereunder
this obligation will apply to actions or statements made solely by any members
of Dana’s Executive Committee.     10.   Reasonable Cooperation. Employee agrees
that he will reasonably cooperate on any reasonable requests from Dana regarding
the transition of responsibilities from the Employee and will further cooperate
with Dana for two years subsequent to his separation in connection with
governmental compliance or pending actual or threatened litigation involving
Dana that relate to events, occurrences or conduct occurring (or claimed to have
occurred) during the period of the Employee’s employment. Dana will reimburse
the Employee for his actual reasonable expenses, as well as his actual
reasonable attorneys’ fees (if independent counsel is necessary). Any such
cooperation shall be at the reasonable request of Dana and would be subject to
the reasonable demands of the Employee’s schedule. Cooperation will include and
be limited to:

  a)   Making himself reasonably available for interviews and discussions with
Dana’s counsel as well as for depositions and trial testimony;     b)   Making
himself reasonably available and cooperating in connection with the preparation
with Company counsel of any testimony required whether as part of a deposition
or trial testimony;     c)   Refraining from impeding in any way Dana’s
prosecution or defense of any such litigation or administration proceeding; and
    d)   Cooperating fully in the development and presentation of Dana’s
prosecution or defense of such litigation or administrative proceeding.

5



--------------------------------------------------------------------------------



 



  11.   Confidentiality. The parties agree that this Agreement, and the terms
hereof, are confidential except as such disclosure may be required to discharge
any SEC or other relevant legal obligation and may not be disclosed in any
manner to any third party except in a proceeding to enforce the terms hereof or
if required by applicable law or legal process or as to statements made to
Employee’s wife, lawyer and tax or financial advisors in connection with the
negotiation of this Agreement or the implementation of its terms. Employee
acknowledges that he is subject to restrictions against disclosure of
confidential or trade secret information through both written agreement with
Dana and the effect of common law. Employee will take affirmative steps
reasonably necessary or required by Dana to protect confidential and proprietary
information from inappropriate disclosure and will give Dana reasonable prior
notice in order to permit the Company to act in the event that disclosure of
confidential or proprietary information is required by law or court order.    
12.   Section 409A. It is the intent of the parties that this Agreement be
administered so as to comply with Section 409A of the Code and all applicable
regulations. In furtherance of this intent, this Agreement shall be interpreted,
operated and administered in a manner consistent with these intentions. Terms
defined in this Agreement shall have the meanings given to such terms under
Section 409A of the Code if and to the extent required in order to comply with
Section 409A of the Code. All payments to be made upon the Employee’s severance
under this Agreement may only be made upon a “separation from service” as
defined under Section 409A of the Code. Any payments that qualify for the short
term deferral exception or another exception under Section 409A of the Code
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules under
Section 409A of the Code and any application exceptions from coverage under
Section 409A of the Code. Because the Employee is considered a “specified
employee” of Dana for purposes of Section 409A of the Code, any payment due
hereunder which is “deferred compensation” subject to Section 409A shall be
delayed for at least six (6) months and one day after the date of Employee’s
termination (or, if earlier, upon the Employee’s death) as deemed reasonably
necessary by counsel for Dana in order to avoid any violation or penalties under
Section 409A of the Code.     13.   Consideration of Agreement. Employee
acknowledges that he has twenty-one (21) days from his receipt of this Agreement
to decide if he wishes to agree to its terms, and that he is under no obligation
to communicate his decision whether or not to execute this Agreement before the
21-day period has

6



--------------------------------------------------------------------------------



 



      expired. Employee further acknowledges that he has seven (7) days after he
has signed this Agreement to revoke the Agreement, and the Agreement shall
neither be effective nor enforceable until after the seven (7) day period has
expired. Any revocation of this Agreement must be in writing and delivered to
Dana’s Chief Administrative Officer at the corporate office before the
expiration of the seven (7) days.     14.   Discussion with Counsel. Employee
acknowledges that he has been given an ample opportunity to fully discuss the
terms of this Agreement with counsel of his own choosing and, in fact, Dana has
suggested to him that he take such opportunity. Employee understands and
voluntarily accepts the terms of this Agreement, and believes it to be a fair
and reasonable settlement of any and all outstanding issues between the parties.
    15.   No Admission. It is expressly understood and agreed that, by entering
into this Agreement, none of the parties hereto are admitting any wrongdoing or
liability, and that all parties expressly deny having engaged in any unlawful
conduct of any nature.     16.   Severability. Should any provision of this
Agreement be held to be illegal or unenforceable by a court of competent
jurisdiction, it shall be deemed severed from the Agreement and the remaining
provisions shall remain fully enforceable.     17.   Complete Agreement. This
Agreement represents the complete and entire understanding of the parties, and
supersedes all prior agreements, representations, and understandings, express or
implied, concerning the subject matter hereof, including the Executive
Agreement. This Agreement may only be amended in writing signed by the parties.
    18.   Assignability. Neither this Agreement nor any rights or obligations
hereunder may be assigned by either party without the express written consent of
the other party hereto except that in the unfortunate and unlikely event of
Employee’s death before the receipt of all payments under Paragraphs 3-6, and
his receipt of all other benefits described herein, the Employee’s heirs,
beneficiaries, and/or representative shall be entitled to all such payments and
benefits on the same terms and conditions as Employee would receive them under
this Agreement were he alive, subject to the terms and conditions of the
applicable benefit plans.     19.   Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.     20.   Choice of Law.
This Agreement shall be deemed to have been made at Toledo, Ohio and shall be
interpreted in accordance with Ohio law without

7



--------------------------------------------------------------------------------



 



      regard to choice of law provisions.     21.   Disputes. The parties agree
to utilize arbitration for disputes prior to any resort to a judicial forum
except to enforce rights under Paragraphs 7 through 10 above. In the case of
such enforcement actions, resort to court for injunctive remedies shall be
immediately available. Arbitration hereunder shall take place in Toledo, Ohio
using the rules of the American Arbitration Association with the costs being
shared equally by both parties.

     The parties acknowledge and understand that this Agreement has been
negotiated at arm’s length between the parties and that each party has had the
opportunity to fully consult with counsel of their own choosing and is
completely informed with respect to the terms, covenants, conditions, and
obligations contained in this Agreement and the meaning and effect thereof. Each
party has freely and voluntarily entered into this Agreement with the full
knowledge of its impact and effect.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement by their
signatures below.

                      WITNESS:   /s/ Gary M. Golden   NAME: /s/ Nick L. Stanage
8/6/2009
 
   
 
                   
 
                    WITNESS:   /s/ Gary M. Golden   DANA HOLDING CORPORATION    
 
                   
 
                            By:   /s/ Robert H. Marcin                      
 
          Title:   Chief Administrative Officer    

8